Citation Nr: 0114582	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-13 655	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left hip 
disorder as secondary to the service-connected left knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder as 
secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected left knee 
disability.

4.  Entitlement to an increased rating for the service-
connected left knee disorder, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
May 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the RO which denied claims of service connection for a 
left hip disorder, a back disorder and a right knee disorder, 
as secondary to the service-connected left knee disorder.  
The RO also denied the claim for an increased rating for the 
service-connected left knee disorder, rated 20 percent 
disabling.

In June 1994, the RO denied service connection for a left hip 
disorder and for a back disorder, as secondary to the 
service-connected left knee disorder.  The veteran did not 
appeal the adverse determinations.  As a result, the June 
1994 RO decision is final as to these issues.  Thus, new and 
material evidence is needed to reopen the claims.  38 
U.S.C.A. § 5108, 7105.  In March 2000, the RO denied the 
claims for service connection for a left hip disorder and for 
a back disorder on a de novo basis.  Irrespective of the RO's 
action in March 2000, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claims of service connection.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

The claim for an increased rating for a left knee disorder 
will be discussed below.  The remaining issues will be 
discussed in the remand section of this document.



FINDING OF FACT

The veteran's nonservice-connected cerebral vascular accident 
with dense left hemiparesis has superimposed upon the 
veteran's service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected left knee disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.71a, Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from March 1952 to 
May 1955.  His service medical records show that in November 
1953, he fell, injuring his left knee.  He subsequently 
complained of left knee pain and was diagnosed as having 
osteochondritis dissecans of the left knee. 

In July 1955, the veteran filed a claim of service connection 
for a left knee disorder.  He was examined by VA in August 
1955 and was shown to have osteochondritis dissecans of the 
left knee.  In September 1955, the RO granted service 
connection for osteochondritis dissecans of the left knee and 
assigned a 10 percent rating, effective from May 1955.

In October 1968, the veteran underwent arthrotomy of the left 
knee and removal of the necrotic bone.  In January 1969, the 
RO granted a temporary total convalescent rating for the 
service-connected left knee disorder, effective from October 
1968 to December 1968.  Effective from December 1968, he was 
assigned a 10 percent rating.  In March 1969, the RO extended 
the convalescent rating to January 1969 and effective from 
February 1969, he was assigned a 10 percent rating.

In October 1979, the veteran was hospitalized with a 
diagnosis of status post osteochondritis dissecans of the 
left knee and torn medial meniscus of the left knee.  During 
the hospitalization, he underwent arthroscopy, arthrotomy and 
left medial meniscectomy of the left knee.  

The RO, in January 1980, granted a temporary total 
convalescent rating for the service-connected left knee 
disorder, effective from October 1979, and effective from 
January 1980, he was assigned a 10 percent rating.

Medical reports from 1992 and 1993 show that the veteran was 
treated for coronary artery disease, diabetes mellitus, 
hypertension, hypercholesterolemia, and for peripheral 
vascular disease.

The veteran filed a claim for an increased rating for the 
service-connected left knee disorder in March 1993.  
Outpatient treatment reports were obtained in connection with 
his claim.  Most of the reports pertained to disabilities 
other than the veteran's left knee disorder.  However, a June 
1993 outpatient treatment report notes that the veteran had 
discomfort in his left knee with very little crepitance, and 
no other deformity.

The veteran underwent VA examination in June 1993.  He 
reported a history of having problems with his knee.  In 
addition, he stated he had a history of diabetes and suffered 
from coronary disease.  Physical examination of the knee 
revealed no effusion/swelling.  He had increased motion in an 
anterior posterior way, but not in a lateral direction.  Deep 
tendon bending could not be accomplished more than 15 to 20 
degrees.  With the veteran resting, the physician could 
extend his left leg to within 10 degrees of the 180 degrees 
of the normal range.  He had full passive flexion of the knee 
without weight-bearing.

In October 1993, the veteran was admitted to the hospital due 
to having a cerebral vascular accident (stroke). 

The veteran underwent a VA examination for housebound status 
or based on the need for aid and attendance in December 1993.  
The examiner noted that the veteran was admitted to the 
hospital in October 1993 with complaints of left arm and face 
weakness.  The examiner reported that the veteran had dense 
left paresis of the left leg and that he was wheelchair 
bound.  The examiner diagnosed the veteran as having right 
hemispheric cerebral vascular accident with dense left 
hemiparesis, coronary artery disease, diabetes mellitus, 
hypertension and hyperlipidemia. 

Based on the June 1993 VA examination, the RO, in June 1994, 
increased the rating for the service-connected left knee 
disorder to 20 percent, effective from March 1993.

From 1994 to 1998, the claims file is negative for any 
treatment or examination of a left knee disorder.

In July 1999, the veteran filed a claim for an increased 
rating for the service-connected left knee disorder.  In 
connection with the claim for increase, he underwent VA 
examination in August 1999.  The examination report notes 
that the veteran's wife reported that the veteran had a 
history of having 3 strokes.  The examiner reported that the 
veteran was nonverbal and demonstrated a dense left 
hemineglect and dense left hemiplegia.  The examiner stated 
that the veteran demonstrated an obvious global cognitive 
deficit.  Physical examination revealed the veteran had full 
passive extension and 100 degrees of passive flexion.  He had 
no volitional in the left lower extremity.  The examiner's 
impression was osteochondritis of the left knee.  The 
examiner stated that it was impossible to functionally assess 
the veteran with a dense left hemiplegia.  In an addendum to 
the examination report, the examiner stated that weakened 
motion, incoordination or fatigability was noted on 
examination, but that these factors could not be further 
quantified in terms of additional loss of range of motion 
without prolonged testing.  He stated that with respect to 
flare-ups, it was likely that range of motion would be 
further restricted but it was not possible to accurately 
estimate the additional loss of range of motion without 
examining the veteran at that time.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 20 percent rating 
for his service-connected left knee disorder.  No further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (November 9, 2000), including new 38 U.S.C.A. 
§ 5103A.  In this regard, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  The Board also finds that the 
veteran has been properly notified of the evidence necessary 
to complete his application for an increased rating for his 
left knee disorder.  In a May 2000 statement of the case, the 
RO advised the veteran of the criteria to receive a higher 
rating for his service-connected left knee disorder.

In addition, the Board notes that the evidence of record 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and arguments made by the veteran's wife and 
representative in support of his claim.  The Board is unaware 
of any additional pertinent evidence which is available in 
connection with this appeal. 

The Board observes that the claims file shows that the 
veteran is in receipt of Social Security Administration (SSA) 
monetary payments.  However, the veteran does not allege and 
there is no indication in the claims file that such payments 
were allotted as a result of the veteran's service-connected 
left knee disorder.  VA has no obligation to obtain records 
from SSA unless there is an indication that they are relevant 
to the claim.  See Murincsak v. Derwinski, 2 Vet.App. 363  
(1992).

Given the foregoing, the Board concludes that no further 
assistance to the veteran regarding the development of 
evidence is required.  See generally VCAA 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran is currently assigned a 20 percent rating for a 
left knee disorder under 38 C.F.R. § 4.71a, Code 5257.  This 
code provides that a knee disability with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 when severe.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

In order for the veteran to receive a rating in excess of 20 
percent, the medical evidence must show that the veteran's 
service-connected osteochondritis dissecans of the left knee 
results in severe recurrent subluxation or lateral 
instability or that the knee has flexion which is limited to 
15 degrees or extension which is limited to 20 degrees.

The record reveals that in 1993, the veteran suffered a 
cerebral vascular accident.  According to the veteran's wife 
he has had at least 3 strokes.  As a result of his cerebral 
vascular accidents, the veteran has no function of his left 
lower extremity, including the knee joint.  Such finding is 
reflected in the December 1993 diagnosis of cerebral vascular 
accident with dense left hemiparesis.  In addition, VA 
examination in August 1999, reveals the veteran has no 
function in the left lower extremity due to a dense left 
hemiplegia.  The medical evidence supports the finding that 
the veteran's nonservice-connected cerebral vascular 
accidents with resultant paralysis of the left lower 
extremity has superimposed upon the service-connected 
osteochondritis dissecans of the left knee.  Consequently, 
the impairment from the veteran's service-connected 
osteochondritis dissecans of the left knee cannot be 
ascertained.  The VA examiner, in August 1999, stated that it 
was impossible to functionally assess the veteran's [service-
connected] left knee as a result of the dense left 
hemiplegia.  The impairment from the veteran's service-
connected osteochondritis dissecans is rendered moot, as 
current function of the left knee is nonexistent due to the 
veteran's strokes.  

The Board finds it noteworthy that prior to the veteran's 
stroke and resultant paralysis of the left lower extremity, 
the evidence failed to demonstrate that he met the criteria 
for the next higher rating of 30 percent.  In June 1993, an 
examination of the left knee revealed that the veteran had 
some discomfort of the knee with very little crepitance and 
no other deformity.  On VA examination in June 1993, he could 
extend his left leg to within 10 degrees of normal.  He had 
full passive flexion without weight bearing.  Although he was 
noted to have increased motion in an anterior posterior way, 
there was no indication that he had severe subluxation or 
instability of the knee.  In fact, he had no increased motion 
of the knee in a lateral direction.  The medical findings 
prior to the veteran's stroke does not show that he had 
severe recurrent subluxation or lateral instability of the 
left knee or that the left knee had flexion which was limited 
to 15 degrees or extension which was limited to 20 degrees.  
Thus, he did not meet the criteria for the next higher rating 
of 30 percent.  See 38 C.F.R. § 4.71, Codes 5257, 5260, 5261.

Moreover, the Board observes that in an addendum to the 
August 1999 VA examination, the examiner stated that 
prolonged testing would be required to determine any 
additional loss of motion of the left knee due to weakness, 
incoordination, or fatigability.  However, the Board notes 
that this statement is inconsistent with the medical evidence 
of record showing that the veteran currently has no function 
of the left lower extremity due to his stroke.  The examiner, 
in fact, initially report that it would be impossible to 
functionally assess the veteran's [service-connected left 
knee disorder] since he had a dense left hemiplegia.  Given 
the examiner's initial statement and the medical records 
showing that the veteran has no function of the left lower 
extremity due to his strokes, the Board finds that it would 
be futile to remand the claim to the RO for the purpose of 
scheduling additional testing.

In sum, the Board finds that the evidence of record shows 
that the current increased disability of the veteran's left 
knee is the result of his nonservice-connected cerebral 
vascular accident with resultant dense left hemiparesis and 
not his service-connected osteochondritis dissecans of the 
left knee.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim for increase; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An increased rating for the service-connected left knee 
disorder is denied.


REMAND

The Board observes that Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, enhances the 
VA's duty to assist a veteran in developing the facts 
pertinent to a claim, and expands the VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

As noted in the introduction, a review of the claims file 
reflects that in June 1994, the RO denied the claims of 
service connection for a back disorder and a left hip 
disorder.  The veteran was notified of these determinations 
and of his procedural and appellate rights.  However, he did 
not appeal any of the determinations within one year of being 
notified; therefore, the decisions became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

In March 2000, the RO denied the veteran's claims of service 
connection for a left hip disorder and for a back disorder on 
a de novo basis.  The RO determined that the veteran's claims 
of service connection were not well grounded.  In making it's 
determination, the RO failed to consider whether new and 
material evidence had been submitted to reopen the claims of 
service connection.  The veteran filed a timely notice of 
disagreement with the March 2000 rating decision and this 
appeal followed.  

The Board notes that the March 2000 statement of the case 
does not contain the laws and regulations governing the 
submission of new and material evidence to reopen claims nor 
was there an explanation as to why the issues were considered 
on the merits.  Consequently, the statement of the case is 
inadequate.  38 C.F.R. § 19.29 (2000).  

The Board must make an independent determination as to 
whether the veteran has submitted new and material evidence 
to reopen his claims of service connection for a left hip 
disorder and for a back disorder.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  However, it could be prejudicial to 
the veteran for the Board to decide this question in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the veteran's claim of service connection for 
a right knee disorder, the Board notes that in April 1960, 
the RO denied the claim of service connection for a right 
knee disorder on a direct basis.  In July 1999, the veteran 
filed a claim of service connection for a right knee disorder 
as secondary to his service-connected left knee disorder.  In 
August 1999, the RO advised the veteran that his claim of 
service connection for a right knee disorder had previously 
been denied by the RO and that he had to submit new and 
material evidence to reopen his claim of service connection.  
As the veteran's claim in April 1960 was denied on a direct 
basis, the RO's decision is not final as to the veteran's 
present claim of secondary service connection.  Thus, the RO 
must provide the veteran with proper notification and 
development action necessary to substantiate his claim of 
service connection for a right knee disorder as secondary to 
the service-connected left knee disorder.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

The Board observes that the veteran is in receipt of SSA 
benefits.  The Board also observes that in September 1994, 
the veteran was awarded nonservice-connected pension with 
allowance for aid and attendance.  The RO noted that the 
veteran had multiple conditions, including right knee, left 
hip and back pain.  He was also noted to have coronary artery 
disease with angina and it was determined that his most 
significant disability was a stroke with residual left 
hemiparesis.  In light of the fact that the veteran's grant 
of pension benefits was based, in part, on disability of the 
left hip, right knee, and back and in light of his current 
claims of secondary service connection for a left hip 
disorder, a right knee disorder and a back disorder, the 
Board notes that the veteran's SSA records may pertain to the 
disabilities at issue in his current claim.  The SSA records 
may also be sufficient to reopen his claims of secondary 
service connection for a left hip disorder and a back 
disorder.  In order for VA to properly assist the veteran, it 
is imperative that the SSA's decision be obtained as well as 
all medical reports which were used to support such decision.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's claim of service 
connection for a right knee disorder and 
with respect to the veteran's application 
to reopen claims of service connection for 
a left hip disorder, and a back disorder.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  The RO should reevaluate whether or 
not new and material evidence to reopen 
the veteran's claims of service 
connection for a left hip disorder and a 
back disorder has been submitted.  In 
making this determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a).  If it is determined that new 
and material evidence has been presented, 
then the RO should adjudicate the claims 
on the merits. 

4.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, and 
contains the laws and regulations 
governing reopening of claims, all 
applicable laws and regulations 
pertaining to secondary service 
connection, and reflects detailed reasons 
and bases for the decision.  They should 
then be afforded a reasonable time period 
in which to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeal

 



